DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 13, in the reply filed on June 24, 2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of each of the designated inventions is sufficiently related such that it would not present a serious burden to exam the inventions together. This is not found persuasive because while the inventions include some related features, they are not considered to overlap in scope. As discussed in the restriction requirement, each invention is independent or distinct. The non-elected inventions would require further searches in other classification areas and/or searches with different search queries that represent a serious burden, along with the examination burden of applying art to the distinct inventions. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the bending portion" in last line of the claim. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 4 recites a bending portion, but claim 8 does not depend, either directly or indirectly, from claim 4. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 3129636 (hereinafter referred to as JP ‘636).
	In regard to claim 1, JP ‘636 discloses an air purifier as shown in figures 1 – 3. The enclosure (1, 1’) forms a suction body having at least one opening (6, 6’) provided in a lower surface. A fan (2, 2’) can suction air through the lower surface. A filter (3, 3’) is provided adjacent to the opening (6, 6’) to filter foreign matter in the air suction through the opening. A handle (14, 14’) extends rearward from the suction body. The suction body (1, 1’), fan (2, 2’), filter (3, 3’), and handle (14, 14’) have a total size and weight configured to the carried and held by a user. 
	In regard to claim 3, the width of the suction body (1, 1’) is shown to be smaller than a length of the suction body. 
	In regard to claims 6 and 7, the fan (2, 2’) is a sirocco fan. A suction port (11, 11’) of the sirocco fan is formed in the suction body (1, 1’) and extend in a width of the suction body. 
	 In regard to claim 9, a batter (E) is shown to be provided inside the handle. 

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2011/0083757 to Shore et al. (hereinafter referred to as Shore).
	In regard to claim 1, as shown in figures 1A and 1B, Shore discloses an air purifier (100). The housing (110) forms a suction body having at least one opening (123) provided in a lower surface. As discussed in paragraph [0036], a fan is provided to suction air through the opening in the lower surface and a filter is provided adjacent to the opening to filter foreign matter in the air suction through the opening. A handle (108) extends generally rearwardly from the suction body (110). The suction body (110), fan, filter, and handle (108) have a total size and weight configured to the carried and held by a user.
	In regard to claim 13, as discussed in paragraph [0043], the air purifier can have an air quality sensor, which can be considered to be capable of measuring an amount of foreign matter in the air adjacent to the suction body. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘636.
	JP ‘636 is discussed above in section 7. In regard to claim 2, JP ‘636 does not specifically disclose or clearly show the height of the suction body (1, 1’) being smaller than a width of the suction body. There is no evidence the exact dimensions of the suction body are critical. A greater width would predictably provide more space to include more openings (6, 6’) if desired. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JP ‘636 to form the with of the suction body to be larger than the height of the suction body as changes in size/shape of a structure is considered to be obvious absent persuasive evidence the particular size/shape is significant, see MPEP 2144.04 IV. 
	In regard to claim 4, similarly, there is no evidence that the exact shape of the purifier is critical. JP ‘636 includes a discharge port (8, 8’) between the suction body (1, 1’) and the handle (14, 14’). JP ‘636 does not specifically disclose the portion between the handle and the suction body to be a bending portion that is bent upwards such that the handle is provided to be higher than the suction body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JP ‘636 to form a bending portion that bends upwardly between the suction body and handle to position the handle above the suction body as changes in shape of the purifier are considered to be obvious absent persuasive evidence the particular shape is significant, see MPEP 2144.04 IV. In regard to claim 5, in this case, the handle, suction body, and bending portion form a hollow case. The fan (2, 2’) can be considered to be positioned inside of the hollow case at a position between the suction body and the bending portion. 

Allowable Subject Matter
Claims 10 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar air purifiers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773